DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3 – 20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney David Nigro on 7/2/2021.

The application has been amended as follows: 
	

1. (Currently Amended) A seal arrangement, comprising:
                a carrier ring;
                a seal disposed within the carrier ring, wherein the seal comprises an outer ring, a first shoe coupled to the outer ring, a second shoe coupled to the outer ring, and a stop extending from the outer ring, wherein radial movement of at least one of the first shoe and the second shoe is configured to be limited by the stop;

                wherein the seal ring comprises:
                an annular body comprising a first side surface, a second side surface, an outer surface, and an inner surface; and
                a plurality of window openings disposed in the annular body, wherein each of the plurality of window openings extends through the annular body from the first side surface to the second side surface, and
                each of the plurality of window openings is configured to provide access to the non-contact seal, whereby a melting element is adjacent to the stop and [[a]] the melting element is moved through the plurality of window openings to the non-contact seal to hold the first shoe in an outboard position.

8. (Currently Amended) A seal ring for a non-contact seal, comprising:
	an annular body comprising a first side surface, a second side surface, an outer surface, and an inner surface; and
	a plurality of window openings disposed in the annular body,
	wherein the plurality of window openings is configured to provide access to the non-contact seal, whereby a melting element is adjacent to a stop, and whereby [[a]] the melting element is moved through the plurality of window openings to the non-contact seal.

15. (Currently Amended) A method for assembling a seal arrangement comprising:
            applying heat to at least one of a carrier ring and a static support piece; 

            applying a force to a shoe of the seal in a radially outward direction; and
            moving a melting element through a window opening disposed in the seal ring and into a gap defined by the seal, wherein the melting element is adjacent to a stop.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the gas turbine seal assembly as claimed in independent claims of the application. The examiner can find no motivation to combine or modify the reference without the use of impermissible hindsight.
Prior art Wilson (U.S. PGPub # 20160130963) fig 3 shows a carrier ring (102), a seal with annular body (100) with first and second side surfaces, outer and inner surfaces (four surfaces of 100), a plurality of window openings (windows with 132, 130, 134, 128), scalloped openings (136).
The prior art fails to show a melting element that is adjacent to a stop.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675